DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on January 22, 2021, were received. Claims 1-2 have been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-8 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 22, 2020.


Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Scherer et al. (WO 2009/043600 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-7 of the Remarks dated January 22, 2021.

Reasons for Allowance
5.	Claims 1-8 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Scherer et al. (WO 2009/043600 A1), teach a power generation cell comprising: a membrane electrode assembly and a metal separator provided on each of both sides of the membrane electrode assembly, wherein the membrane electrode assembly comprises a frame-shaped resin film provided over an entire outer peripheral portion of the membrane electrode assembly, a reactant gas flow field configured to allow a reactant gas to flow along a power generation surface from one end to another end of the metal separator is formed in the metal separator; and a bead seal surrounding the reactant gas flow field. The closest prior art do not teach, fairly suggest, or render obvious the reactant gas flow field including protruding ridges and flow grooves between the ridges; a bypass area formed between the end ridges of the reactant gas flow field and the bead seal; a bypass stopping convex portion protruding from a portion of the bead seal that extends from the one end to the other end of the metal separator, toward the ends of the reactant gas flow field in the flow field width direction so as to be connected to the end ridges of the reactant gas flow field so as to prevent bypassing of the reactant gas; and wherein the bypass stopping convex portion comprises a plurality of bypass stopping convex portions that are provided at intervals in the flow field direction of the reactant gas flow field, intermediate convex portions are provided between adjacent bypass stopping convex portions, and the intermediate convex portions protrude toward the membrane electrode assembly to support an outer peripheral portion of the membrane electrode assembly.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725